Chapman, C. J.
The report states how the prisoner was
taken and carried to New Bedford by two police officers, upon suspicion that he was guilty of the murder of Howard ; that they stripped him of his clothing, and searched him, and placed him in a cell at the station-house ; and that about ten o’clock at night they took him out of his cell for the purpose of questioning and examining him, and examined him from that time till midnight, without warning him of his right not to answer unless he chose to do so, or offering him an opportunity to consult with counsel or friends. The defendant’s counsel objected to the admission in evidence of statements then made by the prisoner to the police officers, tending to show his guilt. But it was ruled that, in the absence of any evidence of threats or promises other than might be inferred from the above, such statements were admissible in evidence.
The ruling, that the statements were admissible in the absence of threats or promises, was in conformity with recent decisions of this court. Commonwealth v. Morey, 1 Gray, 461. Commonwealth v. Tuckerman, 10 Gray, 173, 192. Commonwealth v. Howe, 2 Allen, 153. It was also in conformity with the reason *288of the rule, as stated by Chief Justice Shaw in Commonwealth v. Morey. He says the ground on which such confessions are excluded “ is not because any wrong is done to the accused in using them, but because he may be induced, by the pressure of hope or fear, to admit facts unfavorable to him, without regard to their truth, in order to obtain the promised relief or avoid the threatened danger,” and therefore admissions so obtained have no tendency to prove the facts so admitted.
And though the evidence given at that stage of the trial showed that no threats or promises were made, yet, after all the evidence was in, the court still further guarded the rights of the prisoner by instructing the jury that if, upon the whole evidence in the case, it appeared to them that these statements had been induced by threats or promises, they should not be allowed any weight or effect against the prisoner. These rulings were sufficiently favorable to the prisoner.
The same is true as to the ruling in respect to his subsequent statements to the same and other officers. It is not to be presumed that, if one officer makes threats or promises, their influence will lead the prisoner to accuse himself falsely to another officer. Rex v. Gribbons, 1 C. & P. 97. Rex v. Finch, Ib. 129. Rex v. Howes, 6 C. & P. 404. The settled and reasonable rule is, after excluding subsequent statements made to the same officers, to admit statements made to other officers, with the instruction that any statements made at any subsequent time to other officers, under the influence of such threats or promises, should not be allowed any weight or influence against the prisoner.

Sentence according to the verdict. '